  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                                  v.                                          )
                          Christopher Shaw                                    )    USDC Case Number: CR-13-00398-001 YGR
                                                                              )    BOP Case Number: DCAN413CR00398-001
                                                                              )    USM Number: 18452-111
                                                                              )    Defendant’s Attorney: August Gugelmann (Appointed)

  THE DEFENDANT:
          admitted guilt to violation of condition(s): One and Two of the Petition for Warrant for Offender Under Supervision dated May
          20, 2019.
          was found in violation of condition(s): __________ after denial of guilt.


  The defendant is adjudicated guilty of these violations:
   Violation Number               Nature of Violation                                                                    Violation Ended
   One                            Shall refrain from use of a controlled substance                                       February 16, 2019
   Two                            Shall participate in program of testing and treatment for drug abuse                   February 25, 2019


  The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

          Charge Three of the Petition for Warrant for Offender Under Supervision filed on May 20, 2019, is dismissed upon the motion
          of the government.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  12/12/2019
   Last Four Digits of Defendant’s Soc. Sec. No.: 5013                            Date of Imposition of Judgment

   Defendant’s Year of Birth: 1987
                                                                                  Signature of Judge
   City and State of Defendant’s Residence:                                       The Honorable Yvonne Gonzalez Rogers
   Oakland, California                                                            United States District Judge
                                                                                  Name & Title of Judge

                                                                                  December 17, 2019
                                                                                  Date Signed
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Christopher Shaw                                                                                   Judgment - Page 2 of 6
CASE NUMBER: CR-13-00398-001 YGR

                                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Time Served


       The Court makes the following recommendations to the Bureau of Prisons:

       The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
       Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
       the Clerk’s Office.

       The defendant shall surrender to the United States Marshal for this district:
               at __________          am          pm     on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               at __________           am       pm     on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

               as notified by the Probation or Pretrial Services Office.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN
I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                     By
                                                                                   DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Christopher Shaw                                                                                  Judgment - Page 3 of 6
CASE NUMBER: CR-13-00398-001 YGR

                                                        SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: Ten (10) months supervised release;
effective as of 12/12/2019.

                                     MANDATORY CONDITIONS OF SUPERVISION
 1)    You must not commit another federal, state or local crime.
 2)    You must not unlawfully possess a controlled substance.
 3)    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
       from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
                    future substance abuse. (check if applicable)
 4)         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
            of restitution. (check if applicable)
 5)         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6)         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
            you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7)         You must participate in an approved program for domestic violence. (check if applicable)


      You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
      attached page.
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Christopher Shaw                                                                                     Judgment - Page 4 of 6
CASE NUMBER: CR-13-00398-001 YGR

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1)       You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
         RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2)       After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
         and when you must report to the probation officer, and you must report to the probation officer as instructed.
3)       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
         from the court or the probation officer.
4)       You must follow the instructions of the probation officer related to the conditions of supervision.
5)       You must answer truthfully the questions asked by your probation officer.
6)       You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
         living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
         before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
         notify the probation officer within 72 hours of becoming aware of a change or expected change.
7)       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
         officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
         view.
8)       You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing
         so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
         where you work or anything about your work (such as your position or your job responsibilities), you must notify the
         probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
         possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
         change or expected change.
9)       You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
         communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
         probation officer.
10)      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
11)      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
         without first getting the permission of the court.
12)      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
         that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
         nunchakus or tasers).


         If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
         person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
         that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.



 (Signed)
              Defendant                                                         Date


              U.S. Probation Officer/Designated Witness                         Date
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Christopher Shaw                                                                                      Judgment - Page 5 of 6
CASE NUMBER: CR-13-00398-001 YGR

                                         SPECIAL CONDITIONS OF SUPERVISION
Prior Conditions

 1.        You must submit to a search of your person, residence, office, vehicle, or any property under your control. Such a
           search shall be conducted by a United States Probation Officer or any federal, state or local law enforcement officer at any
           time with or without suspicion. Failure to submit to such a search may be grounds for revocation; you must warn any
           residents that the premises may be subject to searches.

 2.        You must cooperate in the collection of DNA as directed by the probation officer.

 3.        You must participate in a program of testing and treatment for drug abuse, as directed by the probation officer, until
           such time as you are released from treatment by the probation officer. You are to pay part or all of the cost of this treatment,
           at an amount not to exceed the cost of treatment, as deemed appropriate by the probation officer. Payments shall never
           exceed the total cost of urinalysis and counseling. The actual co-payment schedule shall be determined by the probation
           officer.

 4.        You must abstain from the use of all alcoholic beverages.

 5.        You must register as required with the state sex offender registration agency in any state where you reside, is employed,
           carries on a vocation, or is a student, as directed by the Probation Officer. You must provide proof of registration to
           the Probation Officer within 7 days of release from imprisonment/placement on probation.

 6.        You must not frequent, or loiter, within 100 feet of school yards, parks, public swimming pools, playgrounds, youth centers,
           video arcade facilities, or other places primarily used by persons under the age of 18.

 7.        You must not associate or have verbal, written, telephonic, or electronic communication with any female person under
           the age of 18, except: (a) family members; (b) in the presence of the parent or legal guardian of said minor; and (c)
           on the condition that you notify said parent or legal guardian of his conviction in the instant offense/prior offense. This
           provision does not encompass persons under the age of 18, such as waiters, cashiers, ticket vendors, etc., with whom
           you must deal with in order to obtain ordinary and usual commercial services.

 8.        You must not affiliate with, own, control, volunteer and/or be employed in any capacity by a business and/or organization
           that causes you to regularly contact persons under the age of 18, unless you are in a school inclusion.

 9.        You must allow federal probation to verify your participation in state parole mental health counseling and/or treatment.

 10.       You are required to work at least part time (defined as 20 hours per week) at a lawful type of employment unless excused
           from doing so by the probation officer for schooling, training, community service, or other acceptable activities. If you
           plan to change your employment or anything about your employment, such as your position or job responsibilities, you
           must notify probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance
           is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
           aware of a change or expected change in employment.

 11.       You are prohibited from traveling to Santa Clara County.

 12.       You must not have female clothing in your personal vehicle.
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Christopher Shaw                                                                                   Judgment - Page 6 of 6
CASE NUMBER: CR-13-00398-001 YGR


Additional Conditions Imposed on September 13, 2018
 13.       You must not be in the vicinity of 23rd and 24th Avenue in Richmond, California nor in the vicinity of Garvin Avenue
           North to Lowell Street in Richmond, California, subject to any provisions by the probation officer if any circumstances
           change.

 14.       You must not be in the vicinity of Civic Center Motel located at 425 24th Street in Richmond, California.


You must pay the total criminal monetary penalties as originally imposed, less any payments already received:

         Special Assessment: $ None          Fine: $ None       Restitution: $ None
